Filed 9/8/22 P. v. Vinck CA4/1

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). Thi s opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079239

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. CR70016 )

ROBERT VINCK,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Albert T. Harutunian III, Judge. Affirmed.
         Alex Coolman, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Alan L.
Amann and Kristen Kinnaird Chenelia, Deputy Attorneys General, for
Plaintiff and Respondent.
                                        I.
                               INTRODUCTION
      Robert Vinck appeals an order denying his Penal Code section 1172.6
resentencing petition after an evidentiary hearing.1
      In 1984, Vinck pleaded guilty to second degree murder in exchange for
the dismissal of the other counts against him. In 2019, Vinck filed a petition
for a writ of habeas corpus, which the trial court construed as a section
1172.6 resentencing petition. Section 1172.6 altered liability for those
convicted of felony murder and murder under the natural and probable
consequences doctrine and provided such defendants a means to petition the
court for resentencing.
      The trial court denied Vinck’s resentencing petition after finding
beyond a reasonable doubt that: (1) Vinck was, at a minimum, a major
participant in the underlying felony and acted with reckless indifference to
human life, and (2) in addition or alternatively, Vinck had the intent to kill
and aided and abetted the actual killer in carrying out the murder.
      On appeal, Vinck concedes that he was a “major participant” in the
crime but contends that, given his youth and intellectual disability, there was
insufficient evidence that he acted with the requisite reckless indifference to
human life. Vinck alternatively contends that the case should be remanded
for the trial court to consider Vinck’s youth and intellectual disability in its
analysis of the reckless indifference element.



1 All further statutory references are to the Penal Code unless otherwise
indicated. Vinck brought his petition under former Penal Code section
1170.95, which was renumbered as Penal Code section 1172.6 without
substantive change on June 30, 2022. (See Stats. 2022, ch. 58, § 10.) As
such, we refer to the subject statute by its current number throughout this
opinion.
                                        2
      The People contend that the trial court was not required to consider
either Vinck’s youth or intellectual disability and that substantial evidence
supports the court’s ruling. The People further contend that regardless, the
court is presumed to have considered all relevant factors and that there is
substantial evidence to support the trial court’s additional finding that Vinck
had the intent to kill under a direct aiding-and-abetting theory. Because we
agree with the People that the trial court is presumed to have considered all
relevant factors before it and that there is substantial evidence to support its
findings, we affirm.
                                       II.
              FACTUAL AND PROCEDURAL BACKGROUND
A. The preliminary hearing, Vinck’s guilty plea deal, and the section 1172.6
   petition

      In 1984, Vinck was charged with the murder of J. Turner (§ 187),
robbery (§ 211), burglary (§ 459), kidnapping (§ 207, subd. (a)), receiving
stolen property (§ 496.1), and taking a vehicle without consent (Veh. Code,
§ 10851).
      At the preliminary hearing, defense counsel asked the magistrate
whether Vinck was being bound over on a theory of felony murder or on the
theory of being a principal. The magistrate responded that he had “no
express evidence of premeditation” and “no evidence before me that [Vinck]
intended to murder somebody when he went to the residence.” The
magistrate clarified, however, that he was “not making a finding that [the]
People would be bound at the time the information is filed with other
information to be presented to a trial court.”




                                        3
      Vinck later pleaded guilty to second degree murder in exchange for
dismissal of the other counts against him. The court sentenced Vinck to
15 years to life in prison.
      In 2019, Vinck filed a petition for habeas corpus. The trial court
construed it as a petition for resentencing under section 1172.6 and
appointed counsel for Vinck. After briefing from the parties, the trial court
found that Vinck had made a prima facie case for relief and issued an order
to show cause why the relief requested should not be granted. The court then
set an evidentiary hearing on the petition.
B. Evidence presented at the section 1172.6 evidentiary hearing
      At the evidentiary hearing, Vinck’s codefendant, L. Schwartz, testified
that, in 1984, he and Vinck were casual friends and would sometimes smoke
marijuana and commit crimes together. Schwartz was 20 years old and 6 feet
6 inches tall, and Vinck was 18 years old and 5 feet 8 or 9 inches tall.
      While a minor, Vinck performed sexual acts for Turner, whom
Schwartz had not met. Vinck told Schwartz that on one occasion before the
murder, Turner and two other men raped Vinck. Vinck described this
experience as “ ‘traumatic.’ ”
      A few days before Turner’s murder, Vinck told Schwartz that they
should rob Turner and that Schwartz should kill Turner because Turner had
refused to pay Vinck for sexual acts. Schwartz said that he was easily
manipulated, and that Vinck had told him that he would get extra money out
of the crime to buy drugs. Schwartz said that he initially refused to
participate in the murder but ultimately, “[i]t was pretty much set that I was
going [to] kill [Turner] and I had to find a way to do it.”
      Vinck denied ever asking Schwartz to kill Turner. Some evidence,
however, suggested that Vinck knew of Schwartz’s propensity for violence.


                                         4
Vinck testified that Schwartz had threatened to kill Vinck in the past.
Schwartz also admitted that, in the five or six years prior to the crime, he
had been wanting to kill someone. In addition, before the murder, Schwartz
had been in a psychiatric hospital for setting a building on fire. Both he and
Vinck had criminal histories.
      On the night of the murder, Vinck and Schwartz took a bus to Turner’s
house. Turner let them in and offered them beer. A minor boy was also
present at Turner’s home. After drinking the beer, Schwartz went into the
kitchen, came back with a pointed carving fork, and held it to Turner’s
throat. He told Turner that this was a robbery and that if there were any
trouble, he would kill Turner.
      Schwartz and Vinck tied up Turner with extension cords. Vinck tied up
and handcuffed the minor in another room. Vinck said that, before the crime,
Schwartz had wiped off fingerprints from a set of handcuffs and told Vinck to
bring them to Turner’s house, which he did. To avoid fingerprints, Schwartz
wore gloves, and Vinck wore socks on his hands.
      Schwartz testified that, while Turner was tied up on the floor,
Schwartz “had [Vinck] turn [Turner’s] head at an angle.” Schwartz then
stomped on Turner’s head several times, killing him.
      The minor did not see either man strike Turner but said that during
the encounter, Vinck left the room where the minor was tied up for about ten
minutes.

      Vinck denied participating in the actual killing.2 He also claimed that
he did not know that Schwartz was going to kill Turner until that night. He


2 As noted by the trial court, Vinck made a number of contradictory denials
and admissions to law enforcement officers during the investigation of
Turner’s murder. Vinck initially denied any involvement in the murder and
claimed that he had not seen Turner for two weeks.
                                       5
heard Schwartz say, “I’m going to kill you. I don’t care. I’m a crazy
motherfucker.” Vinck claimed that he said, “[S]top with the killing shit, man,
because we don’t need that” but maintained that he could not have stopped
Schwartz because of Schwartz’s size. Vinck further claimed that he did not
witness Schwartz beat Turner to death. Vinck said that he did not want any
part of the situation and that he had walked outside to the alley for five or
ten minutes. Although Vinck denied that he had previously asked Schwartz
to kill Turner or that they had “planned” in advance to rob him, he admitted
that when Schwartz said “it’s time,” he knew that Schwartz meant that it
was time “to rob.”
      After Schwartz killed Turner, he and Vinck ransacked Turner’s home
and stole his watch, radio, TV, money, and bank cards. At some point, they
untied the minor. Schwartz and Vinck then drove away in Turner’s car and
dropped off the minor in the street. Vinck and Turner split the money they
had stolen, ate a meal at a restaurant, and drove the car to Mexico, where
they dumped it before walking back across the border.
      Several days later, officers found Turner dead in his home. Turner had
died of head injuries three to five days earlier. A pathologist opined that
Turner could have been hit in the head with one blow but more likely had
been hit at least two or three times.
      On his application for probation, Vinck wrote, “ ‘I did it because he
raped me and I lost my mind for that reason and I did not have control over it
but then after I did it I felt very very sorry what we did and very stupid about
it . . . .’ ” Vinck’s probation report noted that Vinck read at a second grade
level, had an IQ of 72, was dyslexic, and was “intellectually limited” and
“remarkably immature.”




                                        6
C. Trial court’s order denying resentencing
      Following the evidentiary hearing, the trial court issued a detailed
written order denying Vinck’s petition for resentencing. The court began its
order by noting that the magistrate’s conclusions at the preliminary hearing
were not binding on the trial court because they were based on a different
record.
      The trial court evaluated the evidence in detail. The court found that
“[t]here [wa]s no doubt that if Schwartz’s version of events is accurate, that
Petitioner is guilty.” In making this finding, the court repeated Schwartz’s
testimony that he and Vinck had planned to kill Turner before they went to
Turner’s home, as well as his testimony that Vinck had tied up Turner and
held him down while Schwartz stomped on Turner’s head to kill him.
      The court considered evidence casting doubt on Schwartz’s testimony,
including Vinck’s denials of various events. However, the court found
Schwartz’s testimony to be credible in part because Schwartz had freely
admitted that he personally killed Turner; testifying to Vinck’s complicity did
not lessen Schwartz’s own liability for the murder; and over the last 37 years,
Schwartz had consistently refrained from trying to shift sole responsibility
for Turner’s death onto Vinck. The court also considered several of Vinck’s
admissions, including his probation interview admission that “ ‘I did it
because he raped me and I lost my mind for that reason . . . .’ ” The court
found that this admission “refers to killing Turner, not stealing a few minor
items.”
      In its order denying Vinck’s petition for resentencing, the court stated
that it had considered the evidence under People v. Banks (2015) 61 Cal.4th
788 (Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark), and that the
court was convinced beyond a reasonable doubt that Vinck “was, at a


                                       7
minimum, a major participant in the underlying felony and acted with
reckless indifference to human life. In addition, and alternatively, the
evidence proves beyond a reasonable doubt that [Vinck] had the intent to kill,
and aided, abetted, induced, solicited and assisted the actual killer in the
commission of murder in the first degree.”
                                       III.
                                 DISCUSSION
A. Relevant legal standards
      1. Senate Bill 1437 and Penal Code section 1172.6
      In 2018, the Legislature enacted Senate Bill No. 1437 (2017-2018 Reg.
Sess.) (Senate Bill No. 1437), which abolished the natural and probable
consequences doctrine in cases of murder, and limited the application of the
felony murder doctrine. Under section 189, subdivision (e), as amended by
Senate Bill No. 1437, a defendant is guilty of felony murder only if he,
himself, killed the victim; directly aided and abetted or solicited the killing,
or otherwise acted with the intent to kill; or “was a major participant in the
underlying felony and acted with reckless indifference to human life.” (§ 189,
subd. (e)(3); People v. Lamoureux (2019) 42 Cal.App.5th 241, 247-248.)
      Senate Bill No. 1437 also added a new section, section 1172.6, which
created a procedure to seek retroactive relief for those who have been
previously convicted of murder under one of the now-barred theories. (Stats.
2018, ch. 1015, § 4; People v. Lewis (2021) 11 Cal.5th 952, 957.) If the
petitioner files a facially adequate petition, he is entitled to the appointment
of counsel and a response from the prosecution. (§ 1172.6, subds. (b)(1), (c);
Lewis, supra, at p. 970.) The trial court then holds a hearing to determine
whether the petitioner has made a prima facie case for relief. (§ 1172.6,




                                        8
subd. (c).) If so, the court must issue an order to show cause why relief
should not be granted. (Ibid.; Lewis, supra, at p. 971.)
      At the hearing on the order to show cause, the prosecution must prove
beyond a reasonable doubt that the petitioner is guilty of murder, attempted
murder, or manslaughter under amended sections 188 and 189. (§ 1172.6,
subd. (d)(3).) Both the prosecution and the petitioner are permitted to “offer
new or additional evidence.” (Ibid.) The trial court acts as an independent
factfinder and determines whether the prosecution has met its burden.
(People v. Ramirez (2021) 71 Cal.App.5th 970, 984.)
      2. Banks and Clark factors
      In People v. Banks, supra, 61 Cal.4th at p. 803 (Banks), our Supreme
Court identified factors relevant to determining whether a defendant
qualified as a “major participant” in a felony: “What role did the defendant
have in planning the criminal enterprise that led to one or more deaths?
What role did the defendant have in supplying or using lethal weapons?
What awareness did the defendant have of particular dangers posed by the
nature of the crime, weapons used, or past experience or conduct of the other
participants? Was the defendant present at the scene of the killing, in a
position to facilitate or prevent the actual murder, and did his or her own
actions or inaction play a particular role in the death? What did the
defendant do after lethal force was used?” (Ibid.) Importantly, “[n]o one of
these considerations is necessary, nor is any one of them necessarily
sufficient.” (Ibid.) Rather, “[a]ll may be weighed in determining the ultimate
question, whether the defendant’s participation ‘in criminal activities known
to carry a grave risk of death’ (Tison v. Arizona [(1987)] 481 U.S. [137,] 157)
was sufficiently significant to be considered ‘major.’ ” (Ibid.)




                                        9
      In Clark, supra, 63 Cal.4th 522, our Supreme Court identified a similar
nonexclusive list of factors relevant to determining whether a defendant
acted with “reckless indifference to human life”: (1) the defendant’s
knowledge of weapons used in the crime; (2) how those weapons were used;
(3) the number of weapons used; (4) the defendant’s physical proximity to the
crime; (5) the defendant’s opportunity to stop the killing or aid the victim;
(6) the duration of the crime; (7) the defendant’s knowledge of the killer’s
propensity to kill; and (8) the defendant’s efforts, if any, to minimize the risk
of violence during the crime. (Id. at pp. 618-622.) As with the major
participant factors, no one factor is entirely dispositive. (Id. at p. 618.)
      Further, although major participation is not enough on its own to
establish reckless indifference, major participation can “often provide
significant support for such a finding.” (Tison, supra, 481 U.S. at p. 158,
fn. 12; accord, Clark, supra, 63 Cal.4th at pp. 614-615 [noting the
“interrelationship” between the two Tison elements and that they often
overlap]; People v. Medina (2016) 245 Cal.App.4th 778, 788 [noting that
“[t]hese two requirements—having a reckless disregard for human life and
being a major participant—will often overlap”].)
      3. Standard of review
      We review a trial court’s factual findings at a section 1172.6
evidentiary hearing for substantial evidence. (People v. Clements (2022)
75 Cal.App.5th 276, 298.) Thus, “we review the entire record in the light
most favorable to the judgment to determine whether it contains substantial
evidence.” (People v. Albillar (2010) 51 Cal.4th 47, 60 (Albillar).)
“[S]ubstantial evidence” is “evidence that is reasonable, credible, and of solid
value” from which a reasonable trier of fact could find beyond a reasonable
doubt that the defendant was a major participant and acted with reckless


                                        10
indifference to human life or, alternatively, that he acted with the intent to
kill in aiding and abetting the murder. (Ibid.) Accordingly, “[w]e presume
every fact in support of the judgment the trier of fact could have reasonably
deduced from the evidence.” (Ibid.)
B. Substantial evidence supports the trial court’s finding that Vinck was
   ineligible for relief under section 1172.6

      Vinck contends that, given his youth and intellectual disability at the
time of the killing, the evidence was insufficient to support the trial court’s
finding that he acted with reckless indifference to human life. We are not
persuaded. Even assuming that the trial court was required to consider
Vinck’s youth and intellectual disability, we presume that it did so because
the parties presented evidence to the court regarding these factors at the
evidentiary hearing. We further conclude that substantial evidence supports
the trial court’s finding that Vinck acted with reckless indifference to human
life and, alternatively, that he had the intent to kill and aided and abetted
the actual killer in carrying out the murder. Therefore, we affirm.
      1. Even assuming that the trial court was required to consider Vinck’s
         youth and intellectual disability, we presume the court did so

      On appeal, “[t]he court is presumed to have considered all of the
relevant factors in the absence of an affirmative record to the contrary.”
(People v. Myers (1999) 69 Cal.App.4th 305, 310; People v. Brugman (2021)
62 Cal.App.5th 608, 637.) It is undisputed that evidence of Vinck’s age and
intellectual disability was before the trial court at the evidentiary hearing.
Moreover, the trial court’s written opinion reflects a detailed evaluation of
the evidence before it. There is no affirmative record to the contrary.
      Vinck contends that the trial court’s silence as to Vinck’s youth and
intellectual disability constitutes “an affirmative record to the contrary” such


                                       11
that the presumption does not apply. We disagree. The trial court did not
state that it had not considered Vinck’s youth or intellectual disability. Nor
is there any requirement that the trial court state on the record every factor
and item of evidence that it considered. Thus, we presume that the court
considered Vinck’s youth and intellectual disability in its Banks/Clark
analysis, to the extent that it was required to do so.
      2. Substantial evidence supports the trial court’s finding that Vinck
         acted with reckless indifference to human life, as well as its finding
         that Vinck had the intent to kill under a direct aiding-and-abetting
         theory

      There is substantial evidence in the record to support a finding of the
“subjective and objective elements” of the reckless indifference to human life
mens rea.3 (Clark, supra, 63 Cal.4th at p. 617.) Specifically, it is reasonable
to infer that Vinck “conscious[ly] disregard[ed]” the grave risks of death
known to him, based on the evidence that: Vinck asked Schwartz to rob and
kill Turner; Vinck knew of Schwartz’s propensity for violence (as further
evidenced by his own expressed fear in the past that Schwartz would kill
him); Vinck heard Schwartz tell Turner, “I’m going to kill you. I don’t care.
I’m a crazy motherfucker,” and Vinck believed him; Vinck helped restrain
and tie up Turner; and Vinck held Turner’s head at an angle while Schwartz
repeatedly stomped on it to kill Turner. (Clark, supra, 63 Cal.4th at p. 617
[subjective element].) We conclude that this evidence also supports the trial
court’s finding that “ ‘[t]he risk [of death] [was] of such a nature and degree
that, considering the nature and purpose of [defendant’s] conduct and the


3 Vinck concedes that he was a “major participant” in the crime. Thus, this
finding is established and we need not review it. Vinck contends only that,
given his youth and intellectual disability, the prosecution did not present
sufficient evidence to prove beyond a reasonable doubt that he acted with
reckless indifference to human life.
                                       12
circumstances known to him, its disregard involve[d] a gross deviation from
the standard of conduct that a law-abiding person would observe in
[defendant’s] situation.’ ” (Ibid. [objective element].)
      Vinck nevertheless contends that this court must re-weigh the evidence
“with an eye toward the reality” that those with intellectual disabilities are
more likely to make inculpatory statements to law enforcement. Vinck
further complains that there were “evidentiary ambiguities” in this case,
including the magistrate’s finding at the preliminary hearing that there was
no evidence of Vinck’s intent to murder. But it is not the role of this court to
reweigh evidence or reevaluate a witness’s credibility. (Albillar, supra,
51 Cal.4th at p. 60 [“If the circumstances reasonably justify the trier of fact’s
findings, reversal of the judgment is not warranted simply because the
circumstances might also reasonably be reconciled with a contrary finding.
[Citation.] ‘A reviewing court neither reweighs evidence nor reevaluates a
witness’s credibility’ ”].) Indeed, the trial court’s order reflects that it
carefully considered and weighed the evidence. The trial court relied in part
on Schwartz’s testimony, which the trial court found to be credible. It did so,
however, only after weighing Schwartz’s credibility, including by considering
evidence that cast doubt on Schwartz’s testimony, such as Vinck’s own
admissions and contradictory statements. The magistrate’s contrary finding,
which the trial court noted was based on a different record, also does not
impact our conclusion. Moreover, the magistrate, himself, noted that this
finding was based on the evidence at the preliminary hearing and was not
binding on the People. Vinck offers no binding authority to the contrary.
      Further, much of this same evidence—that Vinck asked his friend,
Schwartz, to kill Turner and then helped Schwartz commit the robbery and
murder, including by holding Turner’s head while Schwartz stomped on it—is


                                         13
also substantial evidence supporting the trial court’s additional finding that
Vinck was guilty under a direct aiding-and-abetting theory. (See In re
Lynette G. (1976) 54 Cal.App.3d 1087, 1094-1095 (In re Lynette) [discussing
factors that may be considered in determining whether a defendant directly
aided and abetted a crime as “presence at the scene of the crime,
companionship, and conduct before and after the offense”]).
      Vinck argues that, to be liable under this theory, there must be
evidence of more than his “mere presence” at the scene of the crime. (People
v. Boyd (1990) 222 Cal.App.3d 541, 556-557.) We conclude that Vinck’s
solicitation of Schwartz to murder Turner, his physically assisting in the
commission of the murder, and his friendship with Schwartz (a “casual
friend” with whom Vinck sometimes smoked marijuana and committed other
crimes, and with whom he fled to Mexico after the murder to dump Turner’s
car) are more than sufficient to support the trial court’s findings. (See,
e.g., In re Juan G. (2003) 112 Cal.App.4th 1, 5 [reasonable to infer defendant
aided, promoted, and encouraged robbery based on his prior companionship
with codefendant, his accompanying the codefendant immediately before the
robbery and during the attempted escape after, his presence at crime scene,
his proximity to victim, and his flight from the scene]; In re Lynette, supra,
54 Cal.App.3d at p. 1095 [reasonable to infer aiding and abetting where
defendant was at the crime scene, fled with the perpetrator and her
companions, and was later detained with her companions]).
      For these reasons, we conclude that the record contains “evidence that
is reasonable, credible, and of solid value” from which the trial court could
find beyond a reasonable doubt that Vinck acted with reckless indifference to
human life and, in the alternative, that he acted with the intent to kill in




                                       14
aiding and abetting Schwartz in the murder. (Albillar, supra, 51 Cal.4th at
p. 60.)
                                     IV.
                               DISPOSITION
      The order is affirmed.


                                                        AARON, J.

WE CONCUR:

HALLER, Acting P. J.

DATO, J.




                                     15